Exhibit 10.5

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

dated as of

April 13, 2017,

among

INSTALLED BUILDING PRODUCTS, INC.,

THE OTHER GRANTORS PARTY HERETO,

and

SUNTRUST BANK,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

 

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Other Defined Terms      1   ARTICLE II    PLEDGE OF SECURITIES   

SECTION 2.01.

  Pledge      6  

SECTION 2.02.

  Delivery of the Pledged Collateral      6  

SECTION 2.03.

  Representations, Warranties and Covenants      7  

SECTION 2.04.

  Registration in Nominee Name; Denominations      8  

SECTION 2.05.

  Voting Rights; Dividends and Interest      9  

SECTION 2.06.

  Article 8 Opt-In      11   ARTICLE III    SECURITY INTERESTS IN PERSONAL
PROPERTY   

SECTION 3.01.

  Security Interest      11  

SECTION 3.02.

  Representations and Warranties      13  

SECTION 3.03.

  Covenants      16  

SECTION 3.04.

  Other Actions      17  

SECTION 3.05.

  Covenants Regarding Patent, Trademark and Copyright Collateral      18  
ARTICLE IV    REMEDIES   

SECTION 4.01.

  Remedies upon Default      19  

SECTION 4.02.

  Application of Proceeds      21  

SECTION 4.03.

  Securities Act      21  

SECTION 4.04.

  Grant of License to Use Intellectual Property      22   ARTICLE V   
MISCELLANEOUS   

SECTION 5.01.

  Notices      22  

SECTION 5.02.

  Waivers; Amendment      23  

SECTION 5.03.

  Administrative Agent’s Fees and Expenses; Indemnification      23  

SECTION 5.04.

  Successors and Assigns      23  

SECTION 5.05.

  Survival of Agreement      23  

 

-i-



--------------------------------------------------------------------------------

SECTION 5.06.

  Counterparts; Effectiveness; Several Agreement      24  

SECTION 5.07.

  Severability      24  

SECTION 5.08.

  Right of Set-off      24  

SECTION 5.09.

  Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent      24  

SECTION 5.10.

  WAIVER OF JURY TRIAL      25  

SECTION 5.11.

  Headings      26  

SECTION 5.12.

  Security Interest Absolute      26  

SECTION 5.13.

  [Reserved]      26  

SECTION 5.14.

  Additional Subsidiaries      26  

SECTION 5.15.

  Administrative Agent Appointed Attorney-in-Fact      26  

SECTION 5.16.

  Intercreditor Agreement Governs      27  

SECTION 5.17.

  Delivery of Term Loan First Lien Collateral      27  

SECTION 5.18.

  No Liability      28  

SECTION 5.19.

  Compromises and Collection of Collateral      28  

 

-ii-



--------------------------------------------------------------------------------

Schedules Schedule I    Grantors Schedule II    Pledged Equity Interests;
Pledged Debt Securities Schedule III    Intellectual Property Schedule IV   
Commercial Tort Claims Exhibits Exhibit I    Form of ABL Copyright Security
Agreement Exhibit II    Form of ABL Patent Security Agreement Exhibit III   
Form of ABL Trademark Security Agreement

 

-iii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of April 13, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) among
INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation (the “Borrower”), the
other GRANTORS from time to time party hereto and SUNTRUST BANK, as
Administrative Agent (in such capacity, the “Administrative Agent”).

PRELIMINARY STATEMENTS

WHEREAS, the Borrower, the Persons party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders, and SunTrust Bank, as Administrative Agent are entering into the Credit
Agreement dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”); and

WHEREAS, the Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. The Subsidiary Guarantors are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the New York UCC (as defined herein) and not defined
in this Agreement or the Credit Agreement shall have the meaning specified in
the New York UCC. The term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.4 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account, Chattel Paper or General
Intangible.

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“After-acquired Debt” has the meaning set forth in the definition of Pledged
Collateral.



--------------------------------------------------------------------------------

“After-acquired Shares” has the meaning set forth in the definition of Pledged
Collateral.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Copyright Security Agreement” means the Copyright Security Agreement
substantially in the form of Exhibit I hereto.

“Copyrights” shall mean, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to the following: (a) all copyrights, rights
and interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statements to this Agreement.

“Discharge of Senior Secured Debt Obligations” has the meaning assigned to such
term in the ABL/Term Intercreditor Agreement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“Excluded Accounts” shall have the meaning assigned to such term in the Credit
Agreement.

“Excluded Assets” shall mean (i) any governmental licenses or state or local
franchises, charters or authorizations, to the extent a security interest in any
such licenses, franchise, charter or authorization would be prohibited or
restricted thereby (including any legally effective prohibition or restriction),
(ii) pledges and security interests prohibited by applicable law, rule or
regulation (including any legally effective requirement to obtain the consent of
any governmental authority) or any agreement containing anti-assignment
provisions not overridden by the UCC, (iii) margin stock and, to the extent
prohibited by the terms of any applicable organizational documents, joint
venture agreement or shareholders’ agreement, equity interests in any person
other than wholly-owned restricted subsidiaries, (iv) assets to the extent a
security interest in such assets would result in material adverse tax
consequences as reasonably

 

-2-



--------------------------------------------------------------------------------

determined by the Borrower in good faith, (v) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, (vi) any lease, license or other agreement or any
property subject to a purchase money security interest or similar arrangement to
the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or purchase money or similar
arrangement or create a right of termination in favor of any other party thereto
(other than the Borrower or its Subsidiaries) after giving effect to the
applicable anti-assignment provisions of the UCC or other similar applicable
law, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC or other similar applicable law
notwithstanding such prohibition, (vii) any Excluded Real Property, (viii) any
rolling stock, (ix) Excluded Accounts, (x) Vehicles and other assets subject to
certificates of title, and (xi) any assets as to which the Administrative Agent
and the Borrower agree that the costs of obtaining such a security interest or
perfection thereof are excessive in relation to the value to the Secured
Creditors of the security to be afforded thereby.

“Excluded CFC” means any Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

“Excluded Equity Interests” shall mean (a) any of the outstanding voting Equity
Interests or other voting ownership interests of any Excluded CFC or FSHCO in
excess of 65% of all the Equity Interests or other voting ownership interests of
such Excluded CFC or FSHCO designated as having voting power, (b) any equity or
other voting ownership interests in any Subsidiary that is not a first tier
Subsidiary of the Borrower or a Guarantor, (c) any Equity Interests to the
extent the pledge thereof would be prohibited or limited by any applicable law,
rule or regulation existing on the date hereof or on the date such Equity
Interests are acquired by the Borrower or a Guarantor or on the date the issuer
of such Equity Interests is created, (d) the Equity Interests of a Subsidiary
(other than a Wholly Owned Subsidiary) the pledge of which would violate a
contractual obligation to the owners of the other Equity Interests of such
Subsidiary (other than any such owners that are the Borrower or Affiliates of
the Borrower) that is binding on or relating to such Equity Interests and
(e) the Equity Interests of any Unrestricted Subsidiaries.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

“FSHCO” means any Subsidiary that is not a Foreign Subsidiary that owns no
material assets other than the capital stock of one or more Subsidiaries that
are Excluded CFCs.

“Grantors” means (a) the Borrower, (b) each other Subsidiary identified on
Schedule I hereto and (c) each Subsidiary that becomes a party to this Agreement
as a Grantor on or after the date hereof.

“Intellectual Property” shall mean, with respect to any Grantor, all
intellectual and similar property of every kind and nature now owned or
hereafter acquired by such Grantor, including Patents, Copyrights, Trademarks
and all related documentation and registrations and all additions, improvements
or accessions to any of the foregoing.

 

-3-



--------------------------------------------------------------------------------

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I to the Credit Agreement.

“Inventory” shall have the meaning set forth in Article 9 of the UCC and shall
include, without limitation, (a) all goods intended for sale or lease or for
display or demonstration, (b) all work in process, and (c) all raw materials and
other materials and supplies of every nature and description used or which might
be used in connection with the manufacture, packing, shipping, advertising,
selling, leasing or furnishing of goods or services or otherwise used or
consumed in the conduct of business.

“Joinder Supplement” shall have the meaning assigned to such term in the Credit
Agreement.

“Licenses” shall mean, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all written licensing agreements or
similar arrangements in and to its owned (1) Patents, (2) Copyrights, or
(3) Trademarks, (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future breaches thereof, and
(c) all rights to sue for past, present, and future breaches thereof.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patents” shall mean, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

“Patent Security Agreement” means the Patent Security Agreement substantially in
the form of Exhibit II hereto.

“Pledged Collateral” shall mean collectively, (a) all of the Equity Interests of
Restricted Subsidiaries that are Material Subsidiaries (other than Excluded
Equity Interests) held by the Grantors, including such Equity Interests
described in Schedule 8 in the Information and Collateral Disclosure Certificate
issued by the entities named therein and all other Equity Interests required to
be pledged by any Grantor under Section 6.12 of the Credit Agreement (the
“After-acquired Shares”) (the “Pledged Equity Securities”) and (b) each
promissory note (including the Intercompany Note), Tangible Chattel Paper and
Instrument evidencing Indebtedness in excess of $1,000,000 (individually) owed
to any Grantor (other than such promissory notes, Tangible Chattel Paper and
Instruments that are Excluded Assets) described in Schedule 8 in the Information
and Collateral Certificate and issued by the entities named therein and all
other Indebtedness owed to any Grantor hereafter and required to be pledged by
any Grantor pursuant to Section 6.13 of the Credit Agreement (the
“After-acquired Debt”), in each case as such Section may be amended pursuant to
Section 10.12 of the Credit Agreement (the “Pledged Debt Securities”).

 

-4-



--------------------------------------------------------------------------------

“Pledged Debt Securities” has the meaning assigned to such term in clause (b) of
the definition of Pledged Collateral.

“Pledged Equity Interests” has the meaning assigned to such term in clause
(a) of the definition of Pledged Collateral.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
securities (to the extent certificated) now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.

“Receivables” shall mean the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money that are
General Intangibles or that are otherwise included as Collateral.

“Secured Creditors” means (a) each Lender (for itself and on behalf of any its
Affiliates party to a Bank Products Document), (b) the Administrative Agent (for
itself and on behalf of any of its Affiliates party to a Bank Products
Document), (c) the Issuing Bank, (d) the Swing Bank, (e) each member of the
Lender Group, (f) the beneficiaries of each indemnification obligation
undertaken by any Credit Party under any Loan Document and (g) the permitted
successors and assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Stock Rights” shall mean all dividends, instruments or other distributions and
any other right or property which any Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest constituting Collateral and any right to receive
earnings, in which such Grantor now has or hereafter acquires any right, issued
by an issuer of such Equity Interest.

“Term Credit Agreement” means the Term Loan Credit Agreement dated as of the
date hereof, by and among the Borrower, each lender party thereto and Royal Bank
of Canada, as Term Administrative Agent.

“Term Loan Documents” means “Loan Documents” as defined in the Term Credit
Agreement.

“Term Representative” means initially, Royal Bank of Canada, in its capacity as
Term Administrative Agent under the Term Credit Agreement and the other Term
Loan Documents and any other administrative agent, collateral agent or
representative of the holders of Secured Obligations (as defined in the Term
Credit Agreement) appointed as a representative for purposes related to the
administration of the security documents pursuant to the Term Credit Agreement,
in such capacity as provided in the Term Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

“Trademark Security Agreement” means the ABL Trademark Security Agreement
substantially in the form of Exhibit III hereto.

“Trademarks” shall mean, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to the following: (a) all trademarks
(including service marks), trade names, trade dress, and trade styles and the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing; (b) all renewals of the foregoing; (c) all
income, royalties, damages, and payments now or hereafter due or payable with
respect thereto, including, without limitation, damages, claims, and payments
for past and future infringements thereof; (d) all rights to sue for past,
present, and future infringements of the foregoing, including the right to
settle suits involving claims and demands for royalties owing; and (e) all
rights corresponding to any of the foregoing throughout the world.

“UCC” shall mean the New York UCC; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Administrative Agent’s and the Secured Creditors’ security interest in
any item or portion of the Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“Vehicles” shall mean all vehicles covered by a certificate to title law of any
state and all tires and other appurtenances to any of the foregoing.

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the benefit of the
Secured Creditors, a security interest in all of its right, title and interest
in, to and under all of the Pledged Collateral.

Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Pledged Collateral” include or the security interest attach to any
Excluded Assets or Excluded Equity Interests.

SECTION 2.02. Delivery of the Pledged Collateral.

(a) Subject to the ABL/Term Intercreditor Agreement, each Grantor will promptly
deliver to the Administrative Agent (or its non-fiduciary agent or designee)
upon execution of this Agreement all certificates, now or hereafter acquired, if
any, representing or evidencing the Pledged Collateral to the extent such
certificates constitute certificated securities (other than checks received in
the ordinary course of business), together with duly executed instruments of
transfer or assignments in blank.

 

-6-



--------------------------------------------------------------------------------

(b) Except as otherwise addressed in Section 3.03(b) herein, if any amount
payable with respect to any Indebtedness owed to any Grantor shall be or become
evidenced by any promissory note (which may be a global note), such note or
instrument shall be promptly delivered (but in any event within 45 days of
receipt (other than any promissory note in an aggregate principal amount of less
than $1,000,000 owed to the applicable Grantor by any Person) by such Grantor or
such longer period as the Administrative Agent may agree in its reasonable
discretion) to the Administrative Agent, for the benefit of the Secured
Creditors, together with an undated instrument of transfer duly executed in
blank and in a manner reasonably satisfactory to the Administrative Agent.

(c) Upon delivery to the Administrative Agent, (i) any certificate or promissory
note representing Pledged Securities shall be accompanied by undated stock or
note powers, as applicable, duly executed in blank or other undated instruments
of transfer duly executed in blank and reasonably satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment duly executed in blank by the applicable Grantor and
such other instruments and documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing such Pledged Securities, which schedule shall be deemed attached to,
and shall supplement, Schedule II hereto and be made a part hereof; provided,
that failure to provide any such schedule hereto shall not affect the validity
of such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

SECTION 2.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Creditors, that:

(a) as of the date hereof, Schedule II hereto sets forth a true and complete
list, with respect to each Grantor, of all the Pledged Equity Interests owned by
such Grantor in any Subsidiary and the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity Interests owned by such Grantor and all the Pledged Debt
Securities owned by such Grantor;

(b) the Pledged Equity Interests and the Pledged Debt Securities have been duly
and validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity Interests, are fully paid and, in the case of corporate
interests, nonassessable and (ii) in the case of Pledged Debt Securities, are
legal, valid and binding obligations of the issuers thereof, except to the
extent that enforceability of such obligations may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditor’s rights
generally; provided that the foregoing representations, insofar as they relate
to the Pledged Collateral issued by a Person other than the Borrower or any
Subsidiary, are made to the knowledge of the Grantors;

(c) except for the security interests granted hereunder and under any other Loan
Documents, each of the Grantors (i) is and, subject to any transfers made in
compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule II
hereto as owned by such Grantor, (ii) holds the same free and clear of all
Liens, other than Liens permitted pursuant to Section 7.2 of the Credit
Agreement and transfers made in compliance with the Credit Agreement, (iii) will
make no

 

-7-



--------------------------------------------------------------------------------

further assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Pledged Collateral, other
than Liens permitted pursuant to Section 7.2 of the Credit Agreement and
transfers made in compliance with the Credit Agreement, and (iv) will use
commercially reasonable efforts to defend its title or interest thereto or
therein against any and all Liens (other than the Liens created by this
Agreement and the other Loan Documents and Liens permitted pursuant to
Section 7.2 of the Credit Agreement), however arising, of all Persons
whomsoever;

(d) except for restrictions and limitations imposed by or otherwise permitted by
the Loan Documents (including pursuant to the Term Loan Documents and any Liens
permitted pursuant to Section 7.2 of the Credit Agreement) or securities laws
generally, the Pledged Equity Interests and, to the extent issued by the
Borrower or any Subsidiary, the Pledged Debt Securities are and will continue to
be freely transferable and assignable, and none of the Pledged Equity Interests
and, to the extent issued by the Borrower or any Subsidiary, none of the Pledged
Debt Securities are or will be subject to any option, right of first refusal,
shareholders agreement or Organizational Document provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
in any manner adverse to the Secured Creditors in any material respect the
pledge of such Pledged Collateral hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Administrative Agent of rights and
remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities constituting certificated securities are delivered
to the Administrative Agent in accordance with this Agreement, the
Administrative Agent will obtain a legal, valid and perfected lien upon and
security interest in such Pledged Securities, free of any adverse claims, under
the New York UCC to the extent such lien and security interest may be created
and perfected under the New York UCC, as security for the payment and
performance of the Obligations; and

(g) subject to the terms of this Agreement and to the extent permitted by
applicable law, each Grantor hereby agrees that upon the occurrence and during
the continuance of an Event of Default, it will comply with the instructions of
the Administrative Agent with respect to the Equity Interests in such Grantor
that constitute Pledged Equity Interests hereunder that are not certificated
without further consent by the applicable owner or holder of such Equity
Interests.

SECTION 2.04. Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and is continuing and the Administrative Agent shall
have notified the Grantors in writing of its intent to exercise such rights, the
Administrative Agent, on behalf of the Secured Creditors, shall have the right
(in its sole and absolute discretion) to hold the Pledged Securities in the name
of the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or in its own name as pledgee or in the name of its nominee
(as pledgee or as sub-agent), and each Grantor will promptly give to the
Administrative Agent copies of any notices or other communications received by
it with respect to Pledged Securities

 

-8-



--------------------------------------------------------------------------------

registered in the name of such Grantor. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall at all times
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any reasonable purpose
consistent with this Agreement.

SECTION 2.05. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and is continuing and the Administrative
Agent shall have notified the Grantors in writing that their rights under this
Section 2.05 are being suspended:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof;

(ii) the Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be promptly executed and delivered to such Grantor, all
such proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section; and

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and are
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests in the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, shall be forthwith delivered
to the Administrative Agent in the same form as so received (with any necessary
endorsements, stock or note powers and other instruments of transfer reasonably
requested by the Administrative Agent), in each case, to the extent required
pursuant to Section 2.02 or Section 2.06. So long as no Event of Default has
occurred and is continuing, the Administrative Agent shall promptly deliver to
each Grantor any Pledged Securities in its possession if requested to be
delivered to the issuer thereof in connection with any exchange or redemption of
such Pledged Securities permitted by the Credit Agreement in accordance with
this Section 2.05(a)(iii), subject to receipt by the Administrative Agent of a
certificate of a Responsible Officer of the Borrower with respect thereto and
other documents reasonably requested by the Administrative Agent.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors, as applicable, of the
suspension of their rights under paragraph (a)(iii) of this Section 2.05, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to

 

-9-



--------------------------------------------------------------------------------

paragraph (a)(iii) of this Section 2.05 shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions; provided that, to the extent
directed by the Required Lenders, the Administrative Agent shall have the right
from time to time following the occurrence and during the continuance of an
Event of Default to permit the Grantors to exercise such rights. All dividends,
interest, principal or other distributions received by any Grantor contrary to
the provisions of this Section 2.05 shall be held for the benefit of the
Administrative Agent and the other Secured Creditors and shall be forthwith
delivered to the Administrative Agent upon demand in the same form as so
received (with any necessary endorsements, stock or note powers and other
instruments of transfer reasonably requested by the Administrative Agent). Any
and all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property and, to the extent so received,
shall, subject to any applicable Intercreditor Agreement, be applied in
accordance with the provisions of Section 4.02. After all Events of Default have
been cured or waived and the Borrower has delivered to the Administrative Agent
a certificate of a Responsible Officer of the Borrower to that effect, the
Administrative Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.05 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 2.05, all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 2.05, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.05, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, prior to the Administrative Agent exercising such voting and consensual
rights and powers, the Administrative Agent shall notify the Grantors in writing
of its intention to exercise any such right on behalf of the Secured Creditors;
provided further that, unless otherwise directed by the Required Lenders, the
Administrative Agent shall have the right from time to time following and during
the continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived and the Borrower
has delivered to the Administrative Agent a certificate of a Responsible Officer
of the Borrower to that effect, all rights vested in the Administrative Agent
pursuant to this paragraph (c) shall cease, and the Grantors shall have the
exclusive right to exercise the voting and consensual rights and powers they
would otherwise be entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.05.

(d) Any notice given by the Administrative Agent to the Grantors, suspending
their rights under paragraph (a) of this Section 2.05 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s rights to give additional notices from time to time
suspending other rights; provided that the Administrative Agent shall only
provide any such notice if an Event of Default has occurred and is continuing.

 

-10-



--------------------------------------------------------------------------------

SECTION 2.06. Article 8 Opt-In. No Grantor shall take any action to cause any
membership interest, partnership interest, or other equity interest of any
limited liability company or limited partnership owned or controlled by any
Grantor comprising Collateral to be or become a “security” within the meaning
of, or to be governed by Article 8 of the UCC as in effect under the laws of any
state having jurisdiction and shall not cause or permit any such limited
liability company or limited partnership to “opt in” or to take any other action
seeking to establish any membership interest, partnership interest or other
equity interest of such limited liability company or limited partnership
comprising the Collateral as a “security” or to become a certificated security,
in each case, without delivering all certificates evidencing such interest to
the Administrative Agent in accordance with and as required by Section 2.02 or,
in the case of any uncertificated security, without taking such steps, to the
extent requested by the Administrative Agent (following notice to the
Administrative Agent of any such change, which shall be promptly provided by
such Grantor), to provide the Administrative Agent with control (as defined in
Article 8-106 of the UCC) of any such security.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby pledges,
assigns and grants to the Administrative Agent, on behalf of and for the benefit
of the Secured Creditors, a security interest (the “Security Interest”) in all
of its right, title and interest in, to and under all of the following property
and other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of, such Grantor, and regardless of where located (all of which
are collectively referred to as the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper (including Electronic Chattel Paper and Tangible Chattel
Paper);

(iii) all Intellectual Property;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Goods;

(ix) all Instruments;

 

-11-



--------------------------------------------------------------------------------

(x) all Inventory;

(xi) all Investment Property;

(xii) all Letter-of-Credit Rights and Supporting Obligations;

(xiii) all Deposit Accounts;

(xiv) [Reserved];

(xv) all Commercial Tort Claims as specified from time to time in Schedule IV
hereto (as the same may be updated from time to time in accordance with the
terms hereof);

(xvi) all cash or other property deposited with the Administrative Agent or any
Secured Creditor or any Affiliate of the Administrative Agent or any Secured
Creditor or which the Administrative Agent, for its benefit and for the benefit
of the other Secured Creditors, or any Secured Creditor or such Affiliate is
entitled to retain or otherwise possess as collateral pursuant to the provisions
of this Agreement or the Credit Agreement;

(xvii) all books, records, files, correspondence, computer programs, tapes,
disks and related data processing software which contain information identifying
or pertaining to any of the foregoing or any Account Debtor or showing the
amounts thereof or payments thereon or otherwise necessary or helpful in the
realization thereon or the collection thereof;

(xviii) As-Extracted Collateral; and

(xix) any and all accessions to, substitutions for and replacements, products
and cash and non-cash proceeds (including Stock Rights) of the foregoing
(including any claims to any items referred to in this definition and any claims
against third parties for loss of, damage to or destruction of any or all of the
Collateral or for proceeds payable under or unearned premiums with respect to
policies of insurance) in whatever form, including cash, negotiable instruments
and other instruments for the payment of money, Chattel Paper, collateral
agreements and other documents.

Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Article 9 Collateral” include or the Security Interest attach to any
Excluded Assets.

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent for the
benefit of the Secured Creditors at any time and from time to time to file in
any relevant U.S. jurisdiction any financing statements, with respect to the
Collateral or any part thereof and amendments thereto that (i) describe the
collateral covered thereby in any manner that the Administrative Agent
reasonably determines is necessary or advisable to ensure the perfection of the
security interest in the Collateral granted under this Agreement, including
indicating the Collateral as “all assets” of such Grantor or words of similar
effect, and (ii) contain the information required by Article 9 of the UCC for
the filing of any financing statement or amendment, including whether such
Grantor is an organization, the type of organization and, if required, any
organizational identification number issued to such Grantor. Each Grantor agrees
to provide such information to the Administrative Agent promptly upon request.

 

-12-



--------------------------------------------------------------------------------

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office), such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in Article 9 Collateral consisting of Patents, Trademarks or
Copyrights granted by each Grantor and naming any Grantor or the Grantors as
debtors and the Administrative Agent as secured creditor.

(c) The Security Interest and the security interest granted pursuant to
Article II are granted as security only and shall not subject the Administrative
Agent or any other Secured Creditor to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Collateral.

SECTION 3.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent, for the benefit of the
Secured Creditors, that:

(a) each Grantor has good title or valid leasehold interests in the tangible
Article 9 Collateral material to its business with respect to which it has
purported to grant a Security Interest hereunder, free and clear of any Liens,
(i) except for Liens expressly permitted pursuant to Section 7.2 of the Credit
Agreement and (ii) except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes, in each
case to the extent the failure to have such good title or valid leasehold
interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and has full power and authority to grant
to the Administrative Agent, for the benefit of the Secured Creditors, the
Security Interest in such tangible Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained and except to the extent that
failure to obtain or make such consent or approval, as the case may be,
individually or in aggregate, could not reasonably be expected to have a
Material Adverse Effect;

(b) the Information and Collateral Disclosure Certificate has been duly
prepared, completed and executed and the information set forth therein,
including the exact legal name and jurisdiction of organization of each Grantor,
is correct and complete in all material respects as of the date hereof. The
Uniform Commercial Code financing statements or other appropriate filings,
recordings or registrations prepared by the Administrative Agent based upon the
information provided to the Administrative Agent in the Information and
Collateral Disclosure Certificate for filing in each governmental, municipal or
other office specified in Schedule 1 to the Information and Collateral
Disclosure Certificate (or specified by notice from the Borrower to the
Administrative Agent after the date hereof in the case of filings, recordings or
registrations required by Section 6.12 of the Credit Agreement), are all the
filings, recordings and registrations that are necessary to establish a legal,
valid and perfected security interest in favor of the Administrative Agent, for
the benefit of the Secured Creditors, in respect of all

 

-13-



--------------------------------------------------------------------------------

Article 9 Collateral in which the Security Interest may be perfected by such
filing, recording or registration in the United States, and as of the date
hereof, no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration (other than filings, if any, which shall be made
in the United States Patent and Trademark Office and the United States Copyright
Office, as applicable, to record the Security Interest in Article 9 Collateral
consisting of filed, registered or applied-for United States Patents, Trademarks
and Copyrights) is necessary, except as provided under applicable law with
respect to the filing of continuation statements (other than such actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of filed, registered or applied for Patents, Trademarks
and Copyrights filed, acquired or developed by a Grantor after the date hereof).
The Grantors represent and warrant that, if applicable, a fully executed Patent
Security Agreement, Trademark Security Agreement and Copyright Security
Agreement, in each case containing a list of the Article 9 Collateral consisting
of United States registered Patents, United States registered Trademarks and
United States registered Copyrights (and applications for any of the foregoing),
as applicable, and executed by each Grantor owning any such Article 9
Collateral, have been delivered to the Administrative Agent for recording with
the United States Patent and Trademark Office or the United States Copyright
Office as applicable to establish a legal, valid and perfected security interest
in favor of the Administrative Agent, for the benefit of the Secured Creditors,
in respect of all Article 9 Collateral consisting of registered and applied for
Patents, Trademarks and Copyrights in which a security interest may be perfected
by filing, recording or registering in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable. No further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than filing, recording or registering
financing statements or analogous documents in the applicable jurisdictions in
the United States pursuant to the Uniform Commercial Code and such other actions
as are necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of registered and applied for Patents, Trademarks and
Copyrights acquired or developed by a Grantor after the date hereof);

(c) the Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in paragraph (b) of this
Section 3.02 (including payment of applicable fees in connection therewith), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the applicable jurisdiction in the United
States pursuant to the Uniform Commercial Code and (iii) subject to the filings
described in paragraph (b) of this Section 3.02, a perfected security interest
in all Article 9 Collateral in which a security interest may be perfected upon
the receipt and recording of a Patent Security Agreement, a Trademark Security
Agreement and a Copyright Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than Liens permitted pursuant to Section 7.2 of the
Credit Agreement;

(d) as of the date hereof, Schedule III hereto sets forth a true and complete
list, with respect to each Grantor, of (i) all of such Grantor’s Patents and
Trademarks applied for or issued or registered with the United States Patent and
Trademark Office, including the name of the registered owner or applicant and
the registration, application, or publication number, as applicable, of each
such Patent or Trademark and (ii) all of such Grantor’s Copyrights applied for
or registered with the United States Copyright Office, including the name of the
registered owner and the registration number of each such Copyright; and

 

-14-



--------------------------------------------------------------------------------

(e) none of the Grantors has filed or consented to (i) the filing of any
financing statement or analogous document, in each case with respect to a Lien,
under the Uniform Commercial Code or any other applicable laws covering any
Article 9 Collateral, or (ii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office, except, in each case, for Liens expressly
permitted pursuant to Section 7.2 of the Credit Agreement.

(f) The names of the obligors, amounts owing, due dates and other information
with respect to each Grantor’s Accounts and Chattel Paper that are Collateral
have been correctly stated in all material respects, at the time furnished, in
the records of such Grantor relating thereto and in all invoices and each
Borrowing Base Certificate, to the extent contained therein, with respect
thereto furnished to the Administrative Agent by such Grantor from time to time.

(g) With respect to Accounts of the Grantors, except as specifically disclosed
on the most recent Borrowing Base Certificate, (i) all such Accounts represent
bona fide sales of Inventory or rendering of services to Account Debtors in the
ordinary course of the applicable Grantor’s business and are not evidenced by a
judgment (except as would not have a Material Adverse Effect), Instrument or
Chattel Paper; (ii) there are no setoffs, claims or disputes existing or
asserted in writing with respect thereto and no Grantor has made any agreement
with any Account Debtor for any extension of time for the payment thereof, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance allowed by a Grantor in the ordinary course of its
business for prompt payment and disclosed to the Administrative Agent, in each
case except as would not reasonably be expected to have a Material Adverse
Effect; (iii) there are no facts, events or occurrences that in any way impair
the validity or enforceability thereof or could reasonably be expected to reduce
the amount payable thereunder as shown on such Grantor’s books and records and
any invoices, statements and the most recent Borrowing Base Certificate with
respect thereto except as would not reasonably be expected to have a Material
Adverse Effect; (iv) no Grantor has received any notice of proceedings or
actions that are threatened or pending against any Account Debtor that might
result in any material adverse change in such Account Debtor’s financial
condition except as would not reasonably be expected to have a Material Adverse
Effect; and (v) no Grantor has knowledge that any Account Debtor is unable
generally to pay its debts as they become due except as would not reasonably be
expected to have a Material Adverse Effect.

(h) In addition, with respect to all Accounts of the Grantors, except as
specifically disclosed on the most recent Borrowing Base Certificate, the
amounts shown on all invoices, statements and the most recent Borrowing Base
Certificate with respect thereto are actually and absolutely owing to a Grantor
as indicated thereon and are not in any way contingent except as would not
reasonably be expected to have a Material Adverse Effect.

 

-15-



--------------------------------------------------------------------------------

(i) With respect to any Inventory of the Grantors and that is scheduled or
listed on the most recent Borrowing Base Certificate, (i) such Inventory (other
than Inventory in transit, out for repair or in the possession of employees and
Inventory in an aggregate amount not exceeding $1,000,000) is located at one of
the Grantors’ locations set forth in Schedule 2 of the Information and
Collateral Disclosure Certificate, (ii) such Inventory is not subject to any
licensing, patent, royalty, trademark, trade name or copyright agreement with
any third party that, to such Grantor’s knowledge, would, upon sale or other
disposition of such Inventory by the Administrative Agent in accordance with the
terms hereof, infringe the rights of such third-party, violate any contract with
such third-party, or cause the Administrative Agent to incur any liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement related thereto in a
manner that would reasonably be expected to have a Material Adverse Effect,
(iii) to such Grantor’s knowledge, such Inventory has been produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder except as would not reasonably be
expected to have a Material Adverse Effect and (iv) to such Grantor’s knowledge,
the completion of manufacture, sale or other disposition of such Inventory by
the Administrative Agent following an Event of Default shall not require the
consent of any Person and shall not constitute a breach or default under any
contract or agreement to which any Grantor is a party or to which such Inventory
is subject except as would not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.03. Covenants. (a) Each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary to (i) defend title to the
Article 9 Collateral (other than Intellectual Property, which is governed by
Section 3.05) against all Persons, except with respect to Article 9 Collateral
that such Grantor determines in its reasonable business judgment is no longer
necessary or beneficial to the conduct of such Grantor’s business, and
(ii) defend the Security Interest of the Administrative Agent in the Article 9
Collateral and the priority thereof against any Lien, in each case subject to
(x) Liens permitted pursuant to Section 7.2 of the Credit Agreement,
(y) transfers made in compliance with the Credit Agreement, and (z) the rights
of such Grantor under Section 9.11(a) of the Credit Agreement and the
corresponding provisions of the Security Documents to obtain a release of the
Liens created under the Security Documents.

(b) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to obtain, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any reasonable and
documented or invoiced out-of-pocket fees and Taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements or other documents in
connection herewith or therewith. If any amount payable to any Grantor under or
in connection with any of the Article 9 Collateral shall be or become evidenced
by any promissory note (which may be a global note) or other instrument (other
than any promissory note or other instrument in an aggregate principal amount of
less than $1,000,000 owed to the applicable Grantor by any Person), such note or
instrument shall be promptly delivered (but in any event within 45 days of
receipt by such Grantor or such longer period as the Administrative Agent may
agree in its reasonable discretion) to the Administrative Agent, for the benefit
of the Secured Creditors, together with an undated instrument of transfer duly
executed in blank and in a manner reasonably satisfactory to the Administrative
Agent.

 

-16-



--------------------------------------------------------------------------------

(c) At its option, the Administrative Agent may, with three (3) Business Day’s
prior written notice to the Borrower, discharge past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the tangible Article 9 Collateral and not permitted pursuant
to Section 7.2 of the Credit Agreement, and may pay for the maintenance and
preservation of the tangible Article 9 Collateral to the extent any Grantor
fails to do so as required by the Credit Agreement, this Agreement or any other
Loan Document and within a reasonable period of time after the Administrative
Agent has reasonably requested that it do so; provided that nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Administrative Agent or any Secured Creditor
to cure or perform, any covenants or other promises of any Grantor with respect
to taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

(d) The exercise by the Administrative Agent of any of its rights hereunder
shall not release any Grantor from any of its duties or obligations under each
contract, agreement or instrument relating to the Article 9 Collateral unless
the Administrative Agent has expressly in writing assumed such duties and
obligations and each Grantor jointly and severally agrees to indemnify and hold
harmless the Administrative Agent and the other Secured Creditors from and
against any and all liability for such performance.

(e) Notwithstanding anything herein to the contrary, it is understood that no
Grantor shall be required by this Agreement to better assure, preserve, protect
or perfect the Security Interest created hereunder by any means other than
(i) filings of financing statements pursuant to the Uniform Commercial Code,
(ii) filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office), in respect of registered or applied
for Intellectual Property, (iii) in the case of Collateral that constitutes
Pledged Securities, Instruments, Tangible Chattel Paper or Negotiable Documents
(other than those Negotiable Documents held in the ordinary course of business),
delivery thereof to the Administrative Agent in accordance with the terms hereof
(together with, where applicable, undated stock or note powers or other undated
proper instruments of assignment) and (iv) other actions to the extent required
by Section 3.04 hereunder. No Grantor shall be required to (i) complete any
filings or other action with respect to the better assurance, preservation,
protection or perfection of the security interests created hereby in any
jurisdiction outside of the United States or to reimburse the Administrative
Agent for any costs incurred in connection with the same or (ii) except as
required by Section 6.20 of the Credit Agreement, deliver control agreements
with respect to, or confer perfection by “control” over, any Deposit Accounts,
Securities Accounts or Commodity Accounts.

SECTION 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

 

-17-



--------------------------------------------------------------------------------

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral evidencing Indebtedness in excess of
$1,000,000 (individually), such Grantor shall promptly (but in any event within
45 days of receipt by such Grantor or such longer period as the Administrative
Agent may agree in its reasonable discretion) endorse, assign and deliver the
same to the Administrative Agent, accompanied by such undated instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities
constituting Collateral, such Grantor shall forthwith endorse, assign and
deliver the same to the Administrative Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.

(c) [Reserved].

(d) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim (in respect of which a complaint or counterclaim has been
filed by or on behalf of such Grantor) seeking damages in an amount reasonably
estimated to exceed $1,000,000, such Grantor shall promptly notify the
Administrative Agent thereof in a writing signed by such Grantor, including a
summary description of such claim, and Schedule IV hereto shall be deemed to be
supplemented to include such description of such Commercial Tort Claim as set
forth in such writing.

SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except to the extent a failure to act could not reasonably be expected to
have a Material Adverse Effect, with respect to registration or pending
application of each item of its Intellectual Property for which such Grantor has
standing and ability to do so, each Grantor agrees to take commercially
reasonable efforts to (i) take all steps to maintain the validity and
enforceability of any United States registered Intellectual Property (or
applications therefor) that is material to the conduct of such Grantor’s
business and to maintain such registrations and applications of Intellectual
Property in full force and effect and (ii) pursue the registration and
maintenance of each Patent, Trademark or Copyright registration or application
that is material to the conduct of such Grantor’s business. Grantor shall take
commercially reasonable steps to defend title to and ownership of its
Intellectual Property that is material to the conduct of such Grantor’s
business. Notwithstanding the foregoing, nothing in this Section 3.05 shall
prevent any Grantor from disposing of, discontinuing the use or maintenance of,
abandoning, failing to pursue or enforce or otherwise allowing to lapse,
terminate, be invalidated or put into the public domain any of its registered or
applied for Intellectual Property that is no longer used or useful, or
economically practicable to maintain, or if such Grantor determines in its
reasonable business judgment that such discontinuance is desirable in the
conduct of its business.

(b) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property after the Closing Date (i) the provisions of this
Agreement shall automatically apply thereto and (ii) any such Intellectual
Property shall automatically become Intellectual Property subject to the terms
and conditions of this Agreement, except, with respect to each of (i) and (ii)
above, if such Intellectual Property is obtained under a license from a third
party under which a security interest would not be permitted. For the avoidance
of doubt, a security interest shall not be granted in any Intellectual Property
that constitutes an Excluded Asset.

 

-18-



--------------------------------------------------------------------------------

(c) Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) whenever a certificate is delivered or required to be
delivered pursuant to Section 6.4(b) of the Credit Agreement, deliver to the
Administrative Agent a schedule setting forth all of such Grantor’s registered
and applied for Patents, Trademarks and Copyrights that are not listed on
Schedule III hereto or on a schedule previously provided to the Administrative
Agent pursuant to this Section 3.05(c), and (ii) within a reasonable time
following the request of the Administrative Agent, execute and deliver a Patent
Security Agreement, Trademark Security Agreement or Copyright Security
Agreement, as applicable, in respect of such Patents, Trademarks and Copyrights,
and any and all other agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence and perfect the Security
Interest in such registered or applied for Patents, Trademarks or Copyrights.

ARTICLE IV

Remedies

SECTION 4.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver, on demand,
each item of Collateral to the Administrative Agent or any Person designated by
the Administrative Agent, including all books and records relating thereto and
all tangible evidence of its Accounts and contract rights (including, without
limitation, all documents evidencing the Accounts and all Contracts evidencing
such contract rights), and if the Administrative Agent so directs, such Grantor
shall legend, in form and manner reasonably satisfactory to the Administrative
Agent, the Accounts and the Contracts, as well as books, records and documents
(if any) of such Grantor evidencing or pertaining to such Accounts and Contracts
with an appropriate reference to the fact that such Accounts and Contracts have
been assigned to the Administrative Agent and that the Administrative Agent has
a security interest therein, and it is agreed that the Administrative Agent
shall have the right to take any of or all the following actions at the same or
different times: (a) with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantors to the Administrative Agent, for the benefit of the
Secured Creditors, or to license or sublicense, whether on an exclusive or
nonexclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any of the then existing licensing
arrangements to the extent that waivers cannot be obtained) in connection with
exercise of its remedies hereunder, and (b) with or without legal process and
with or without prior notice or demand for performance, to take possession of
the Article 9 Collateral and the Pledged Collateral and occupy any premises
owned or, to the extent lawful and permitted, leased by any of the Grantors
where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under the Uniform Commercial Code or other applicable law. Without limiting the
generality of the foregoing, each Grantor agrees that the Administrative Agent
shall have the right, subject to the mandatory requirements of applicable law
and the notice requirements described below, to sell or

 

-19-



--------------------------------------------------------------------------------

otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any sale of Collateral shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal that
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

The Administrative Agent shall give the applicable Grantors no less than
10 days’ prior written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent and the other
Secured Creditors shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Creditor may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Creditor from any Grantor as a credit against the
purchase price, and such Secured Creditor may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Grantor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Administrative Agent shall have entered into such

 

-20-



--------------------------------------------------------------------------------

an agreement all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Administrative Agent may proceed by a suit or suits at law or in
equity to foreclose this Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercial reasonableness standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.

SECTION 4.02. Application of Proceeds. Subject to the terms of any applicable
intercreditor agreement contemplated by the Credit Agreement, the Administrative
Agent shall apply the proceeds of any collection or sale of Collateral,
including any Collateral consisting of cash, as set forth in Section 2.11 of the
Credit Agreement.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof. The Administrative Agent shall have no liability to any of the Secured
Creditors for actions taken in reliance on information supplied to it as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to the Obligations.

SECTION 4.03. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable blue sky or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges and agrees that in light of such restrictions and limitations, the
Administrative Agent, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws to the extent the Administrative Agent has
determined that such a registration is not required by any

 

-21-



--------------------------------------------------------------------------------

Requirements of Law and (b) may approach and negotiate with a limited number of
potential purchasers (including a single potential purchaser) to effect such
sale. Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Administrative Agent and the other Secured Creditors shall incur no
responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached. The provisions of this Section 4.03 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Administrative Agent
sells.

SECTION 4.04. Grant of License to Use Intellectual Property. Upon the occurrence
and during the continuance of an Event of Default, for the purpose of enabling
the Administrative Agent to exercise rights and remedies under this Agreement,
each Grantor hereby grants to the Administrative Agent an irrevocable (until
terminated as provided below), nonexclusive license (exercisable without payment
of royalty or other compensation to the Grantors) to use or sublicense (to its
contractors, agents or representatives, or otherwise exercising its remedies
hereunder) any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof to the extent that such
non-exclusive license (a) does not violate the express terms of any agreement
between a Grantor and a third party governing such Collateral consisting of
Intellectual Property, or gives such third party any right of acceleration,
modification, termination or cancellation therein and (b) is not prohibited by
any Requirements of Law; provided that such license and sublicenses with respect
to Trademarks shall be subject to the maintenance of quality standards with
respect to the goods and services on which such Trademarks are used sufficient
to preserve the validity of such Trademarks. The use of such license by the
Administrative Agent may be exercised solely during the continuation of an Event
of Default; provided that any license, sublicense or other transaction entered
into by the Administrative Agent in accordance with the provisions of this
Agreement shall be binding upon the Grantors, notwithstanding any subsequent
cure of an Event of Default. For the avoidance of doubt, at the time of the
release of the Liens on any Collateral as set forth herein, the license granted
to the Administrative Agent pursuant to this Section 4.04 with respect to such
Collateral shall automatically and immediately terminate.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.1 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of the Borrower as provided in
Section 10.1 of the Credit Agreement.

 

-22-



--------------------------------------------------------------------------------

SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Credit Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 5.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default hereunder, regardless of whether the Administrative Agent
or any Lender may have had notice or knowledge of such Default at the time. No
notice or demand on any Credit Party in any case shall entitle any Credit Party
to any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.12 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any other Secured Creditor,
consent to a departure by any Grantor from any covenant of such Grantor set
forth herein to the extent such departure is consistent with the authority of
the Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement.

SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification. The
provisions of Section 10.2 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis; provided that each reference therein to the
“Borrower” shall be deemed to be a reference to “each Grantor”.

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party, and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Credit Parties in this Agreement and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the Secured
Creditors and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, in each case, in accordance with and subject to the
limitations set forth in Section 5.24 of the Credit Agreement.

 

-23-



--------------------------------------------------------------------------------

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding upon such
Grantor and the Administrative Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Administrative
Agent and the other Secured Creditors and their respective successors and
assigns, except that no Grantor shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein (and any such assignment
or transfer shall be void) except as expressly provided in this Agreement and
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each Grantor and may be amended, modified, supplemented, waived
or released with respect to any Grantor without the approval of any other
Grantor and without affecting the obligations of any other Grantor hereunder.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 5.08. Right of Set-off. If an Event of Default under the Credit
Agreement shall have occurred and be continuing, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender to or for
the credit or the account of any Grantor against any of and all the obligations
of such Grantor then due and owing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although (i) such obligations may be contingent or unmatured and
(ii) such obligations are owed to a branch or office of such Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness. The applicable Lender shall notify the applicable Grantor and the
Administrative Agent of such setoff and application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section 5.08. The rights of each Lender
under this Section 5.08 are in addition to other rights and remedies (including
other rights of setoff) that such Lender may have.

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, EXCEPT TO THE EXTENT
OTHERWISE PROVIDED IN THE LOAN DOCUMENTS.

 

-24-



--------------------------------------------------------------------------------

(b) FOR PURPOSES OF ANY LEGAL ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE
LENDER GROUP WITH RESPECT TO THIS AGREEMENT, EACH CREDIT PARTY HEREBY
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS
SITTING IN THE STATE OF NEW YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS,
AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS, THE BORROWER, OR SUCH OTHER
PERSON AS SUCH CREDIT PARTY SHALL DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN TO
THE ADMINISTRATIVE AGENT. THE CONSENT TO JURISDICTION HEREIN SHALL NOT BE
EXCLUSIVE. THE LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY, AND WITHOUT
ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF EACH CREDIT PARTY
AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON BEHALF OF SUCH CREDIT PARTY
SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS, WHICH SERVICE SHALL BE
DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH CREDIT PARTY SERVED WHEN DELIVERED,
WHETHER OR NOT SUCH AGENT GIVES NOTICE TO SUCH CREDIT PARTY; AND DELIVERY OF
SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE WHEN PERSONALLY
DELIVERED OR THREE (3) BUSINESS DAYS AFTER MAILING BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH AUTHORIZED AGENT. EACH CREDIT PARTY FURTHER IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL TO SUCH CREDIT PARTY AT THE
ADDRESS SET FORTH ABOVE, SUCH SERVICE TO BECOME EFFECTIVE THREE (3) BUSINESS
DAYS AFTER SUCH MAILING. IN THE EVENT THAT, FOR ANY REASON, SUCH AGENT OR ITS
SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF EACH CREDIT PARTY TO RECEIVE
SERVICE OF PROCESS, EACH CREDIT PARTY SHALL SERVE AND ADVISE THE ADMINISTRATIVE
AGENT THEREOF SO THAT AT ALL TIMES EACH CREDIT PARTY WILL MAINTAIN AN AGENT TO
RECEIVE SERVICE OF PROCESS ON BEHALF OF SUCH CREDIT PARTY WITH RESPECT TO THIS
AGREEMENT. IN THE EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE
MADE IN THE MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS
PERMITTED BY LAW.

(c) EACH CREDIT PARTY AND EACH MEMBER OF THE LENDER GROUP HEREBY IRREVOCABLY
WAIVES ANY OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF
ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
BROUGHT IN THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK COUNTY,
NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH CREDIT PARTY AND EACH MEMBER OF THE
LENDER GROUP TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVES, AND OTHERWISE
AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY CREDIT PARTY, ANY MEMBER OF
THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS
TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT
AND THE RELATIONS AMONG THE PARTIES LISTED IN SECTION 5.9 OR THIS SECTION 5.10.

 

-25-



--------------------------------------------------------------------------------

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.12. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

SECTION 5.13. [Reserved].

SECTION 5.14. Additional Subsidiaries. The Grantors shall cause (i) each
Subsidiary of the Borrower (other than any Excluded Subsidiary) which, from time
to time, on or after the date hereof shall be required to pledge any assets) to
the Administrative Agent for the benefit of the Secured Creditors pursuant to
the Credit Agreement and (ii) consistent with the Credit Agreement, any Domestic
Subsidiary, or to the extent reasonably acceptable to the Administrative Agent,
a Subsidiary that is not a Wholly Owned Subsidiary (including any consolidated
Affiliate in which its Subsidiaries own no Equity Interests), which the
Borrower, at its option, elects to become a Grantor, to execute and deliver to
the Administrative Agent a Joinder Supplement regarding such Subsidiary (as
applicable), in each case, within the time period provided in Section 6.12 of
the Credit Agreement. Upon execution and delivery of such documents to the
Administrative Agent, any such Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as such herein. The execution
and delivery of any such instrument shall not require the consent of any other
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

SECTION 5.15. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby makes, constitutes and appoints the Administrative Agent (and all
officers, employees or agents designated by the Administrative Agent) the
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable and coupled with an interest. Without limiting
the

 

-26-



--------------------------------------------------------------------------------

generality of the foregoing, the Administrative Agent shall have the right, but
only upon the occurrence and during the continuance of an Event of Default and
written notice by the Administrative Agent to the Borrower of its intent to
exercise such rights, with full power of substitution either in the
Administrative Agent’s name or in the name of such Grantor (a) to receive,
indorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) upon prior written notice to the Borrower, to send verifications
of accounts receivable to any Account Debtor; (e) to commence and prosecute any
and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (f) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) upon prior written notice to the
Borrower, to notify, or to require any Grantor to notify, Account Debtors to
make payment directly to the Administrative Agent; (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Administrative Agent were the absolute owner of the Collateral for all purposes,
and (i) to make, settle and adjust claims in respect of Article 9 Collateral
under policies of insurance, indorsing the name of such Grantor on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto;
provided that nothing herein contained shall be construed as requiring or
obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Creditors shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence, bad faith or willful
misconduct or that of any of their controlled Affiliates, directors, officers,
employees, counsel, agents or attorneys-in-fact.

SECTION 5.16. Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the Liens and security interests granted to the
Administrative Agent for the benefit of the Secured Creditors pursuant to this
Agreement and (ii) the exercise of any right or remedy by the Administrative
Agent hereunder or the application of proceeds (including insurance proceeds and
condemnation proceeds) of any Collateral, are subject to the provisions of the
ABL/Term Intercreditor Agreement. In the event of any conflict between the terms
of the ABL/Term Intercreditor Agreement and the terms of this Agreement, the
terms of the ABL/Term Intercreditor Agreement shall govern.

SECTION 5.17. Delivery of Term Loan First Lien Collateral. In accordance with
the terms of the ABL/Term Intercreditor Agreement, all Term Loan First Lien
Collateral delivered to the Term Representative shall be held by the Term
Representative as gratuitous bailee for the Secured Creditors solely for the
purpose of perfecting the security interest granted under this Agreement.
Notwithstanding anything herein to the contrary, prior to the Discharge of

 

-27-



--------------------------------------------------------------------------------

Senior Secured Debt Obligations with respect to Term Loan First Lien Collateral,
to the extent any Grantor is required hereunder to deliver Term Loan First Lien
Collateral to the Administrative Agent and is unable to do so as a result of
having previously delivered such Term Loan First Lien Collateral to the Term
Representative in accordance with the terms of the Pari Term Loan Debt Security
Documents, such Grantor’s obligations hereunder with respect to such delivery
shall be deemed satisfied by the delivery to the Term Representative, acting as
gratuitous bailee of the Administrative Agent. Terms used in this Section 5.17
and not otherwise defined herein shall have the meanings given to such terms in
the ABL/Term Intercreditor Agreement.

SECTION 5.18. No Liability. The Administrative Agent shall not be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Credit Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral.

SECTION 5.19. Compromises and Collection of Collateral. Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

[Remainder of Page Intentionally Left Blank]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

GRANTORS:

 

BORROWER:   

INSTALLED BUILDING PRODUCTS, INC.

  

By:

  

/s/ Michael T. Miller

     

Name: Michael T. Miller

     

Title: Executive Vice President and Chief

                Financial Officer



--------------------------------------------------------------------------------

GUARANTORS:    ACCURATE INSULATION LLC   

ACCURATE INSULATION OF COLORADO, LLC

  

ACCURATE INSULATION OF DELAWARE, LLC

  

ACCURATE INSULATION OF UPPER MARLBORO, LLC

  

ALL CONSTRUCTION SERVICES, LLC

  

ALL IN ONE & MOORE BUILDING SYSTEMS, LLC

  

ALPHA INSULATION & WATER PROOFING COMPANY

  

ALPHA INSULATION & WATER PROOFING, INC.

  

ALPINE INSULATION I, LLC

  

AMERICAN INSULATION & ENERGY SERVICES, LLC

  

ANY SEASON INSULATION, LLC

  

APPLE VALLEY INSULATION, A BDI COMPANY, INC.

  

BAYTHERM INSULATION, LLC

  

BDI INSULATION OF IDAHO FALLS, INC.

  

BDI INSULATION OF SALT LAKE, L.L.C.

  

BER ENERGY SERVICES, LLC

  

BIG CITY INSULATION OF IDAHO, INC.

  

BIG CITY INSULATION, INC.

  

B-ORGANIZED INSULATION, LLC

  

BROKEN DRUM INSULATION VISALIA, INC.

  

BROKEN DRUM OF BAKERSFIELD, INC.

  

BUILDERS INSTALLED PRODUCTS OF MAINE, LLC

  

BUILDERS INSTALLED PRODUCTS OF NEW HAMPSHIRE, LLC

  

BUILDERS INSTALLED PRODUCTS OF NEW YORK, LLC

  

BUILDERS INSTALLED PRODUCTS OF VERMONT, LLC

  

BUILDING MATERIALS FINANCE, INC.

  

C.Q. INSULATION, INC.

  

CLS INSULATION, LLC

  

CORNHUSKER INSULATION, LLC

  

EAST COAST INSULATORS II, LLC

  

EASTERN CONTRACTOR SERVICES LIMITED LIABILITY

   COMPANY   

ECOLOGIC ENERGY SOLUTIONS, LLC

  

EDWARDS / MOONEY & MOSES, LLC

  

EMPER HOLDINGS, LLC

  

FIBERCLASS INSULATION, LLC

  

FORT WAYNE URETHANE, LLC

  

GARAGE DOOR SYSTEMS, LLC

  

GOLD INSULATION, INC.

  

G-T-G, LLC

  

HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED

  

HORIZON ELECTRIC SERVICES, LLC

  

IBHL A HOLDING COMPANY, INC.

  

IBHL B HOLDING COMPANY, INC.

  

IBHL II-A HOLDING COMPANY, INC.

   By: /s/ Michael T. Miller                                   

    Name: Michael T. Miller

  

    Title: Executive Vice President and Chief

           Financial Officer



--------------------------------------------------------------------------------

  

IBHL II-B HOLDING COMPANY, INC.

  

IBP ARCTIC EXPRESS, LLC

  

IBP ASSET, LLC

  

IBP ASSET II, LLC

  

IBP CORPORATION HOLDINGS, INC.

  

IBP EXTERIORS, INC.

  

IBP HOLDINGS, LLC

  

IBP HOLDINGS II, LLC

  

IBP OF MANSFIELD, LLC

  

IBP OF OKLAHOMA, LLC

  

IBP OF SAN ANTONIO, LLC

  

IBP OF TOLEDO, LLC

  

IBP TEXAS ASSETS I, LLC

  

IBP TEXAS ASSETS II, LLC

  

IBP TEXAS ASSETS III, LLC

  

INSTALLED BUILDING PRODUCTS, LLC

  

INSTALLED BUILDING PRODUCTS II, LLC

  

INSTALLED BUILDING PRODUCTS OF HOUSTON, LLC

  

INSTALLED BUILDING PRODUCTS – PORTLAND, LLC

  

INSTALLED BUILDING SOLUTIONS II, LLC

  

INSULATION NORTHWEST, LLC

  

INSULATION WHOLESALE SUPPLY, LLC

  

INSULVAIL, LLC

  

KEY INSULATION OF AUSTIN, LLC

  

KEY INSULATION OF SAN ANTONIO, LLC

  

LAKESIDE INSULATION, LLC

  

LAYMAN BROTHERS INSULATION, LLC

  

LKS TRANSPORTATION, LLC

  

LOVEDAY INSULATION, LLC

  

M&D INSULATION, LLC

  

MAP INSTALLED BUILDING PRODUCTS OF SAGAMORE, LLC

  

MAP INSTALLED BUILDING PRODUCTS OF SEEKONK, LLC

  

MARV’S INSULATION, INC.

  

METRO HOME INSULATION, LLC

  

MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.

  

MIG BUILDING SYSTEMS, LLC

  

MIG BUILDING SYSTEMS OF EAST SYRACUSE, LLC

  

MOMPER INSULATION OF CROWN POINT, LLC

  

MOMPER INSULATION OF ELKHART, LLC

  

MOMPER INSULATION OF FORT WAYNE, LLC

  

NORTHWEST INSULATION, LLC

  

OJ INSULATION HOLDINGS, INC.

  

PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC

  

PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC

  

PARKER INSULATION AND BUILDING PRODUCTS, LLC

   By: /s/ Michael T. Miller                                   

    Name: Michael T. Miller

  

    Title: Executive Vice President and Chief

           Financial Officer



--------------------------------------------------------------------------------

  

PEG, LLC

  

RAJAN, LLC

  

ROCKFORD INSULATION, LLC

  

SIERRA INSULATION CONTRACTORS II, LLC

  

SOUTHERN INSULATORS, LLC

  

SPEC 7 INSULATION CO., LLC

  

SUPERIOR INSULATION SERVICES, LLC

  

SUPERIOR INSULATION, LLC

  

TCI CONTRACTING OF CHARLESTON, LLC

  

TCI CONTRACTING OF HILTON HEAD, LLC

  

TCI CONTRACTING OF KENTUCKY, LLC

  

TCI CONTRACTING OF MEMPHIS, LLC

  

TCI CONTRACTING OF NASHVILLE, LLC

  

TCI CONTRACTING OF THE GULF, LLC

  

TCI CONTRACTING, LLC

  

THERMAL CONTROL INSULATION, LLC

  

TIDEWATER INSULATORS, LLC

  

TOWN BUILDING SYSTEMS, LLC

  

TRILOK INDUSTRIES, INC.

  

U.S. INSULATION CORP.

  

WATER-TITE COMPANY, LLC

  

WILSON INSULATION COMPANY, LLC

   By: /s/ Michael T. Miller   

    Name: Michael T. Miller

  

    Title: Executive Vice President and Chief

           Financial Officer   

GOLD STAR INSULATION, L.P.

  

By: Gold Insulation, Inc., its General Partner

   By: /s/ Michael T. Miller        Name: Michael T. Miller        Title:
Executive Vice President and            Chief Financial Officer   

OJ INSULATION, L.P.

  

By: OJ Insulation Holdings, Inc., its General

   Partner    By: /s/ Michael T. Miller        Name: Michael T. Miller   
    Title: Executive Vice President and            Chief Financial Officer



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent By:   /s/ Tighe A. Ittner Name:   Tighe
A. Ittner Title:   Director

[Signature Page for Security Agreement]



--------------------------------------------------------------------------------

Schedule I to the

Security Agreement

GRANTORS

BORROWER:

 

  1. INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation

GUARANTORS:

 

  2. ACCURATE INSULATION LLC, a Maryland limited liability company

 

  3. ACCURATE INSULATION OF COLORADO, LLC, a Delaware limited liability company

 

  4. ACCURATE INSULATION OF DELAWARE, LLC, a Delaware limited liability company

 

  5. ACCURATE INSULATION OF UPPER MARLBORO, LLC, a Delaware limited liability
company

 

  6. ALL CONSTRUCTION SERVICES, LLC, a Delaware limited liability company

 

  7. ALL IN ONE & MOORE BUILDING SYSTEMS, LLC, a Delaware limited liability
company

 

  8. ALPHA INSULATION & WATER PROOFING COMPANY, a Georgia corporation

 

  9. ALPHA INSULATION & WATER PROOFING, INC., a Texas corporation

 

  10. ALPINE INSULATION I, LLC, a Delaware limited liability company

 

  11. AMERICAN INSULATION & ENERGY SERVICES, LLC, an Alabama limited liability
company

 

  12. ANY SEASON INSULATION, LLC, a Delaware limited liability company

 

  13. APPLE VALLEY INSULATION, A BDI COMPANY, INC., a California corporation

 

  14. B-ORGANIZED INSULATION, LLC, a Delaware limited liability company

 

  15. BAYTHERM INSULATION, LLC, a Delaware limited liability company

 

  16. BDI INSULATION OF IDAHO FALLS, INC., an Idaho corporation

 

  17. BDI INSULATION OF SALT LAKE, L.L.C., a Utah limited liability company

 

  18. BER ENERGY SERVICES, LLC, a Texas limited liability company

 

  19. BIG CITY INSULATION, INC., a Utah corporation

 

  20. BIG CITY INSULATION OF IDAHO, INC., an Idaho corporation

 

  21. BROKEN DRUM OF BAKERSFIELD, INC., a California corporation

 

  22. BROKEN DRUM INSULATION VISALIA, INC., a California corporation

 

  23. BUILDERS INSTALLED PRODUCTS OF MAINE, LLC, a Delaware limited liability
company

 

  24. BUILDERS INSTALLED PRODUCTS OF NEW HAMPSHIRE, LLC, a Delaware limited
liability company

 

  25. BUILDERS INSTALLED PRODUCTS OF NEW YORK, LLC, a Delaware limited liability
company

 

  26. BUILDERS INSTALLED PRODUCTS OF VERMONT, LLC, a Delaware limited liability
company

 

  27. BUILDING MATERIALS FINANCE, INC., a Delaware corporation



--------------------------------------------------------------------------------

GUARANTORS (cont):

 

  28. CLS INSULATION, LLC, a Delaware limited liability company

 

  29. CORNHUSKER INSULATION, LLC, a Delaware limited liability company

 

  30. C.Q. INSULATION, INC., a Florida corporation

 

  31. EAST COAST INSULATORS II, LLC, a Delaware limited liability company

 

  32. EASTERN CONTRACTOR SERVICES LIMITED LIABILITY COMPANY, a New Jersey
limited liability company

 

  33. ECOLOGIC ENERGY SOLUTIONS, LLC, a Delaware limited liability company

 

  34. EDWARDS/MOONEY & MOSES, LLC, a Delaware limited liability company

 

  35. EMPER HOLDINGS, LLC, a Delaware limited liability company

 

  36. FIBERCLASS INSULATION, LLC, a Delaware limited liability company

 

  37. FORT WAYNE URETHANE, LLC, a Delaware limited liability company

 

  38. GARAGE DOOR SYSTEMS, LLC, a Delaware limited liability company

 

  39. GOLD INSULATION, INC., a Delaware corporation

 

  40. GOLD STAR INSULATION, L.P., a Delaware limited partnership

 

  41. G-T-G, LLC, a South Carolina limited liability company

 

  42. HORIZON ELECTRIC SERVICES, LLC, a Delaware limited liability company

 

  43. HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED, a Texas corporation

 

  44. IBHL A HOLDING COMPANY, INC., a Delaware corporation

 

  45. IBHL B HOLDING COMPANY, INC., a Delaware corporation

 

  46. IBHL II-A HOLDING COMPANY, INC., a Delaware corporation

 

  47. IBHL II-B HOLDING COMPANY, INC., a Delaware corporation

 

  48. IBP ARCTIC EXPRESS, LLC, a Delaware limited liability company

 

  49. IBP ASSET, LLC, a Delaware limited liability company

 

  50. IBP ASSET II, LLC, a Delaware limited liability company

 

  51. IBP CORPORATION HOLDINGS, INC., a Delaware corporation

 

  52. IBP EXTERIORS, INC., a New Jersey corporation

 

  53. IBP HOLDINGS, LLC, a Delaware limited liability company

 

  54. IBP HOLDINGS II, LLC, a Delaware limited liability company

 

  55. IBP OF MANSFIELD, LLC, a Delaware limited liability company

 

  56. IBP OF OKLAHOMA, LLC, a Delaware limited liability company

 

  57. IBP OF SAN ANTONIO, LLC, a Delaware limited liability company

 

  58. IBP OF TOLEDO, LLC, a Delaware limited liability company

 

  59. IBP TEXAS ASSETS I, LLC, a Delaware limited liability company

 

  60. IBP TEXAS ASSETS II, LLC, a Delaware limited liability company

 

  61. IBP TEXAS ASSETS III, LLC, a Delaware limited liability company

 

  62. INSTALLED BUILDING PRODUCTS, LLC, a Delaware limited liability company

 

  63. INSTALLED BUILDING PRODUCTS II, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

GUARANTORS (cont):

 

  64. INSTALLED BUILDING PRODUCTS OF HOUSTON, LLC, a Delaware limited liability
company

 

  65. INSTALLED BUILDING PRODUCTS—PORTLAND, LLC, an Oregon limited liability
company

 

  66. INSTALLED BUILDING SOLUTIONS II, LLC, a Delaware limited liability company

 

  67. INSULATION NORTHWEST, LLC, a Delaware limited liability company

 

  68. INSULATION WHOLESALE SUPPLY, LLC, a Nevada limited liability company

 

  69. INSULVAIL, LLC, a Colorado limited liability company

 

  70. KEY INSULATION OF AUSTIN, LLC, a Delaware limited liability company

 

  71. KEY INSULATION OF SAN ANTONIO, LLC, a Delaware limited liability company

 

  72. LAKESIDE INSULATION, LLC, a Delaware limited liability company

 

  73. LAYMAN BROTHERS INSULATION, LLC, a Delaware limited liability company

 

  74. LKS TRANSPORTATION, LLC, a Delaware limited liability company

 

  75. LOVEDAY INSULATION, LLC, a Delaware limited liability company

 

  76. M&D INSULATION, LLC, a Delaware limited liability company

 

  77. MAP INSTALLED BUILDING PRODUCTS OF SAGAMORE, LLC, a Delaware limited
liability company

 

  78. MAP INSTALLED BUILDING PRODUCTS OF SEEKONK, LLC, a Delaware limited
liability company

 

  79. MARV’S INSULATION, INC., an Idaho corporation

 

  80. METRO HOME INSULATION, LLC, a Delaware limited liability company

 

  81. MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC., a Georgia corporation

 

  82. MIG BUILDING SYSTEMS, LLC, a Delaware limited liability company

 

  83. MIG BUILDING SYSTEMS OF EAST SYRACUSE, LLC, a Delaware limited liability
company

 

  84. MOMPER INSULATION OF CROWN POINT, LLC, a Delaware limited liability
company

 

  85. MOMPER INSULATION OF ELKHART, LLC, a Delaware limited liability company

 

  86. MOMPER INSULATION OF FORT WAYNE, LLC, a Delaware limited liability company

 

  87. NORTHWEST INSULATION, LLC, a Delaware limited liability company

 

  88. OJ INSULATION HOLDINGS, INC., a Delaware corporation

 

  89. OJ INSULATION, L.P., a Delaware limited partnership

 

  90. PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC, a Washington
limited liability company

 

  91. PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC, a Washington
limited liability company

 

  92. PARKER INSULATION AND BUILDING PRODUCTS, LLC, a Texas limited liability
company

 

  93. PEG, LLC, a Texas limited liability company



--------------------------------------------------------------------------------

GUARANTORS (cont):

 

  94. RAJAN, LLC, an Ohio limited liability company

 

  95. ROCKFORD INSULATION, LLC, a Delaware limited liability company

 

  96. SIERRA INSULATION CONTRACTORS II, LLC, a Delaware limited liability
company

 

  97. SOUTHERN INSULATORS, LLC, a Delaware limited liability company

 

  98. SPEC 7 INSULATION CO., LLC, a Colorado limited liability company

 

  99. SUPERIOR INSULATION, LLC, a Delaware limited liability company

 

  100. SUPERIOR INSULATION SERVICES, LLC, a Delaware limited liability company

 

  101. TCI CONTRACTING, LLC, a Georgia limited liability company

 

  102. TCI CONTRACTING OF CHARLESTON, LLC, a Delaware limited liability company

 

  103. TCI CONTRACTING OF HILTON HEAD, LLC, a Delaware limited liability company

 

  104. TCI CONTRACTING OF KENTUCKY, LLC, a Delaware limited liability company

 

  105. TCI CONTRACTING OF MEMPHIS, LLC, a Delaware limited liability company

 

  106. TCI CONTRACTING OF NASHVILLE, LLC, a Delaware limited liability company

 

  107. TCI CONTRACTING OF THE GULF, LLC, a Delaware limited liability company

 

  108. THERMAL CONTROL INSULATION, LLC, an Ohio limited liability company

 

  109. TIDEWATER INSULATORS, LLC, a Delaware limited liability company

 

  110. TOWN BUILDING SYSTEMS, LLC, a Delaware limited liability company

 

  111. TRILOK INDUSTRIES, INC., a Georgia corporation

 

  112. U.S. INSULATION CORP., a Connecticut corporation

 

  113. WATER-TITE COMPANY, LLC, a Delaware limited liability company

 

  114. WILSON INSULATION COMPANY, LLC, a Georgia limited liability company



--------------------------------------------------------------------------------

Schedule II to the

Security Agreement

PLEDGED EQUITY INTERESTS

 

    

Issuer

  

Record Owner

   Cert. No.   

No. Shares/

Interest

   Percent
Owned of
Total
Outstanding     Percent
Pledged of
Total
Outstanding   1.   

Accurate Insulation LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  2.   

Accurate Insulation of Colorado, LLC

  

IBP Asset, LLC

   1    NA      100 %      100 %  3.   

Accurate Insulation of Delaware, LLC

  

Accurate Insulation, LLC

   1    NA      100 %      100 %  4.   

Accurate Insulation of Upper Marlboro, LLC

  

Accurate Insulation, LLC

   1    NA      100 %      100 %  5.   

All Construction Services, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  6.   

All In One & Moore Building Systems, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  7.   

Alpha Insulation & Water Proofing Company

  

EMPER Holdings, LLC

   4    500      100 %      100 %  8.   

Alpha Insulation & Water Proofing, Inc.

  

Trilok Industries, Inc.

   1    6,000      100 %      100 %  9.   

Alpine Insulation I, LLC

  

IBP Exteriors, Inc.

   1    NA      100 %      100 %  10.   

American Insulation & Energy Services, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  11.   

Any Season Insulation, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 % 



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Cert. No.   

No. Shares/

Interest

   Percent
Owned of
Total
Outstanding     Percent
Pledged of
Total
Outstanding   12.   

Apple Valley Insulation, a BDI Company, Inc.

  

IBP Corporation Holdings, Inc.

   4    10,000      100 %      100 %  13.   

Baytherm Insulation, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  14.   

BDI Insulation of Idaho Falls, Inc.

  

IBP Corporation Holdings, Inc.

   4    10,000      100 %      100 %  15.   

BDI Insulation of Salt Lake, L.L.C.

  

IBP Corporation Holdings, Inc.

   1    NA      100 %      100 %  16.   

BER Energy Services, LLC

  

IBP Texas Assets III, LLC

   1    NA      100 %      100 %  17.   

Big City Insulation of Idaho, Inc.

  

IBP Corporation Holdings, Inc.

   32    95      100 %      100 %  18.   

Big City Insulation, Inc.

  

IBP Corporation Holdings, Inc.

   35    1,000      100 %      100 %  19.   

B-Organized Insulation, LLC

  

IBP Asset, LLC

   1    NA      100 %      100 %  20.   

Broken Drum Insulation Visalia, Inc.

  

IBP Corporation Holdings, Inc.

   15    10,000      100 %      100 %  21.   

Broken Drum of Bakersfield, Inc.

  

IBP Corporation Holdings, Inc.

   22    300,000      100 %      100 %  22.   

Builders Installed Products of Maine, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  23.   

Builders Installed Products of New Hampshire, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 % 



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Cert. No.   

No. Shares/

Interest

   Percent
Owned of
Total
Outstanding     Percent
Pledged of
Total
Outstanding   24.   

Builders Installed Products of New York, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  25.   

Builders Installed Products of Vermont, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  26.   

Building Materials Finance, Inc.

  

Installed Building Products, LLC

   7    5,800      100 %      100 %  27.   

C.Q. Insulation, Inc.

  

IBP Corporation Holdings, Inc.

   16    105,000      100 %      100 %  28.   

CLS Insulation, LLC

  

IBP Texas Assets I, LLC

   1    NA      100 %      100 %  29.   

Cornhusker Insulation, LLC

  

IBP Exteriors, Inc.

   1    NA      100 %      100 %  30.   

East Coast Insulators II, LLC

  

IBP Asset, LLC

   1    NA      100 %      100 %  31.   

Eastern Contractor Services Limited Liability Company

  

Installed Building Products, LLC

   3    NA      100 %      100 %  32.   

Ecologic Energy Solutions, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  33.   

Edwards / Mooney & Moses, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  34.   

EMPER Holdings, LLC

  

IBHL A Holding Company, Inc.

IBHL B Holding Company, Inc.

   1


2

  

NA

NA

    




50


50

% 


% 

   




50


50

% 


% 

35.   

Fiberclass Insulation, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 % 



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Cert. No.   

No. Shares/

Interest

   Percent
Owned of
Total
Outstanding     Percent
Pledged of
Total
Outstanding   36.   

Fort Wayne Urethane, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  37.   

Garage Door Systems, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  38.   

Gold Insulation, Inc.

  

Installed Building Products, LLC

   R-2    NA      100 %      100 %  39.   

Gold Star Insulation, L.P.

  

Installed Building Products, LLC

Gold Insulation, Inc.

   2


3

   NA     




99


1

% 


% 

   




99


1

% 


% 

40.   

G-T-G, LLC

  

IBP Exteriors, Inc.

   1    NA      100 %      100 %  41.   

Horizon Electric Services, LLC

  

Installed Building Solutions II, LLC

   1    NA      100 %      100 %  42.   

Hinkle Insulation & Drywall Company, Incorporated

  

Installed Building Products II, LLC

   2    1,000      100 %      100 %  43.   

IBHL A Holding Company, Inc.

  

Installed Building Products, Inc.

   1


2

  

100

100

     100 %      100 %  44.   

IBHL B Holding Company, Inc.

  

Installed Building Products, Inc.

   1


2

  

100

100

     100 %      100 %  45.   

IBHL II-A Holding Company, Inc.

  

Installed Building Products, Inc.

   1    100      100 %      100 %  46.   

IBHL II-B Holding Company, Inc.

  

Installed Building Products, Inc.

   1    100      100 %      100 % 



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Cert. No.   

No. Shares/

Interest

   Percent
Owned of
Total
Outstanding     Percent
Pledged of
Total
Outstanding   47.   

IBP Arctic Express, LLC

  

IBP Texas Assets I, LLC

   1    NA      100 %      100 %  48.   

IBP Asset, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  49.   

IBP Asset II, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  50.   

IBP Corporation Holdings, Inc.

  

IBHL A Holding Company, Inc.

   1    100      50 %      50 %       

IBHL B Holding Company, Inc.

   2    100      50 %      50 %  51.   

IBP Exteriors, Inc.

  

Installed Building Products, LLC

   R-41    10      100 %      100 %  52.   

IBP Holdings, LLC

  

IBHL A Holding Company, Inc.

   1 Priority    15 Priority Units      50 %      50 %       

IBHL B Holding Company, Inc.

   2 Priority    15 Priority Units      50 %      50 %  53.   

IBP Holdings II, LLC

  

IBHL II-A Holding Company, Inc.

IBHL II-B Holding Company, Inc.

   17 Common


18 Common

  

1 Unit

1 Unit

    




50


50

% 


% 

   




50


50

% 


% 

54.   

IBP of Mansfield, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  55.   

IBP of Oklahoma, LLC

  

IBP Texas Assets I, LLC

   1    NA      100 %      100 %  56.   

IBP of San Antonio, LLC

  

IBP Texas Assets I, LLC

   1    NA      100 %      100 % 



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Cert. No.   

No. Shares/

Interest

   Percent
Owned of
Total
Outstanding     Percent
Pledged of
Total
Outstanding   57.   

IBP of Toledo, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  58.   

IBP Texas Assets I, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  59.   

IBP Texas Assets II, LLC

  

Installed Building Products II, LLC

   1    NA      100 %      100 %  60.   

IBP Texas Assets III, LLC

  

Installed Building Products II, LLC

   1    NA      100 %      100 %  61.   

Installed Building Products, LLC

  

IBP Holdings, LLC

   1    NA      100 %      100 %  62.   

Installed Building Products II, LLC

  

IBP Holdings II, LLC

   2    NA      100 %      100 %  63.   

Installed Building Products of Houston, LLC

  

IBP Texas Assets II, LLC

   1    NA      100 %      100 %  64.   

Installed Building Products – Portland, LLC

  

IBP Exteriors, Inc.

   1    NA      100 %      100 %  65.   

Installed Building Solutions II, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  66.   

Insulation Northwest, LLC

  

Installed Building Products II, LLC

   1    NA      100 %      100 %  67.   

Insulation Wholesale Supply, LLC

  

IBP Corporation Holdings, Inc.

   5    NA      100 %      100 %  68.   

InsulVail, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  69.   

Key Insulation of Austin, LLC

  

IBP Texas Assets I, LLC

   1    NA      100 %      100 % 



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Cert. No.   

No. Shares/

Interest

   Percent
Owned of
Total
Outstanding     Percent
Pledged of
Total
Outstanding   70.   

Key Insulation of San Antonio, LLC

  

IBP Texas Assets I, LLC

   1    NA      100 %      100 %  71.   

Lakeside Insulation, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  72.   

Layman Brothers Insulation, LLC

  

Installed Building Products II, LLC

   1    NA      100 %      100 %  73.   

LKS Transportation, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  74.   

Loveday Insulation, LLC

  

Installed Building Products II, LLC

   1    NA      100 %      100 %  75.   

M&D Insulation, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  76.   

MAP Installed Building Products of Sagamore, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  77.   

MAP Installed Building Products of Seekonk, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  78.   

Marv’s Insulation, Inc.

  

Installed Building Products, LLC

   1005    5,000      100 %      100 %  79.   

Metro Home Insulation, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  80.   

Mid South Construction and Building Products, Inc.

  

TCI Contracting, LLC

   6    875      100 %      100 %           8    125     



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Cert. No.   

No. Shares/

Interest

   Percent
Owned of
Total
Outstanding     Percent
Pledged of
Total
Outstanding   81.   

MIG Building Systems, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  82.   

MIG Building Systems of East Syracuse, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  83.   

Momper Insulation of Crown Point, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  84.   

Momper Insulation of Elkhart, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  85.   

Momper Insulation of Fort Wayne, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  86.   

Northwest Insulation, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  87.   

OJ Insulation Holdings, Inc.

  

Installed Building Products, LLC

   R-1    100      100 %      100 %  88.   

OJ Insulation, L.P.

  

OJ Insulation Holdings, Inc.

   1    NA      1 %      1 %       

Installed Building Products, LLC

   2         99 %      99 %  89.   

Pacific Partners Insulation North, a BDI Company, LLC

  

IBP Corporation Holdings, Inc.

   1    NA      100 %      100 %  90.   

Pacific Partners Insulation South, a BDI Company, LLC

  

IBP Corporation Holdings, Inc.

   1    NA      100 %      100 % 



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Cert. No.   

No. Shares/

Interest

   Percent
Owned of
Total
Outstanding     Percent
Pledged of
Total
Outstanding   91.   

Parker Insulation and Building Products, LLC

  

IBP Texas Assets III, LLC

   1    NA      100 %      100 %  92.   

PEG, LLC

  

IBP Texas Assets III, LLC

   1    NA      100 %      100 %  93.   

RaJan, LLC

  

IBP Exteriors, Inc.

   1    NA      100 %      100 %  94.   

Rockford Insulation, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  95.   

Sierra Insulation Contractors II, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  96.   

Southern Insulators, LLC

  

IBP Texas Assets I, LLC

   1    NA      100 %      100 %  97.   

Spec 7 Insulation Co., LLC

  

IBP Exteriors, Inc.

   1    NA      100 %      100 %  98.   

Superior Insulation Services, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  99.   

Superior Insulation, LLC

  

IBP Asset, LLC

   1    NA      100 %      100 %  100.   

TCI Contracting of Charleston, LLC

  

TCI Contracting, LLC

   1    NA      100 %      100 %  101.   

TCI Contracting of Hilton Head, LLC

  

TCI Contracting, LLC

   1    NA      100 %      100 %  102.   

TCI Contracting of Kentucky, LLC

  

TCI Contracting, LLC

   1    NA      100 %      100 %  103.   

TCI Contracting of Memphis, LLC

  

TCI Contracting, LLC

   1    NA      100 %      100 %  104.   

TCI Contracting of Nashville, LLC

  

TCI Contracting, LLC

   1    NA      100 %      100 % 



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Cert. No.   

No. Shares/

Interest

   Percent
Owned of
Total
Outstanding     Percent
Pledged of
Total
Outstanding   105.   

TCI Contracting of the Gulf, LLC

  

TCI Contracting, LLC

   1    NA      100 %      100 %  106.   

TCI Contracting, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  107.   

Thermal Control Insulation, LLC

  

TCI Contracting, LLC

   1    NA      100 %      100 %  108.   

Tidewater Insulators, LLC

  

Installed Building Products II, LLC

   1    NA      100 %      100 %  109.   

Town Building Systems, LLC

  

Installed Building Products, LLC

   1    NA      100 %      100 %  110.   

Trilok Industries, Inc.

  

EMPER Holdings, LLC

   7    500      100 %      100 %  111.   

U.S. Insulation Corp.

  

Installed Building Products, LLC

   21    10,150      100 %      100 %  112.   

Water-Tite Company, LLC

  

IBP Exteriors, Inc.

   1    NA      100 %      100 %  113.   

Wilson Insulation Company, LLC

  

IBP Exteriors, Inc.

   1    NA      100 %      100 % 

PLEDGED DEBT SECURITIES

 

1. Promissory Note dated April 11, 2016 in the original principal amount of
$16,800,000 issued by IBP Exteriors, Inc. to Installed Building Products, LLC.



--------------------------------------------------------------------------------

Schedule III to the

Security Agreement

INTELLECTUAL PROPERTY

United States Trademarks:

 

TRADEMARK & DESIGN

   REG. NUMBER    REG. DATE   

OWNER

TCI    3,602,240    4/7/2009    TCI Contracting, LLC TOTAL COMFORT INSTALLATIONS
   3,602,245    4/7/2009    TCI Contracting, LLC TCI TOTAL COMFORT
INSTALLATIONS & DESIGN    3,602,243    4/7/2009    TCI Contracting, LLC BUILDERS
ENERGY RATER & DESIGN    4,483,382    2/18/2014    BER Energy Services, LLC
BUILDERS ENERGY RATER    4,483,381    2/18/2014    BER Energy Services, LLC CE3
& DESIGN    4,331,706    5/7/2013    BER Energy Services, LLC WHAT’S IN YOUR
WALLS?    4,808,295    9/8/2015    IBP TEXAS ASSETS I, LLC KEY INSULATION &
DESIGN    4,295,442    2/26/2013    IBP Texas Assets I, LLC KEY INSULATION   
4,289,046    2/12/2013    IBP Texas Assets I, LLC

United State Patents:

None

United States Copyrights:

 

Copyright Title

  

Registration

Number

  

Registration

Date

  

Owner

None

        



--------------------------------------------------------------------------------

Schedule IV to the

Security Agreement

COMMERCIAL TORT CLAIMS

None



--------------------------------------------------------------------------------

Exhibit I to the

Security Agreement

ABL COPYRIGHT SECURITY AGREEMENT, dated as of [_], 20[_] (this “Agreement”),
among [_] (the “Grantor”) and SUNTRUST BANK, as Administrative Agent (in such
capacity, the “Administrative Agent”).

Reference is made to (a) the Credit Agreement dated as of April 13, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among INSTALLED BUILDING PRODUCTS, INC., as Borrower, the
other parties from time to time party hereto and SUNTRUST BANK, as
Administrative Agent and (b) the Security Agreement dated of April 13, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) among the Borrower, the other Grantors from time to time
party thereto, and the Administrative Agent. The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The Grantor is an Affiliate of the Borrower and is willing to
execute and deliver this Agreement in order to induce the Lenders to make
additional Loans and as consideration for Loans previously made. Accordingly,
the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.01(b) of the Security Agreement also
apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, the Grantor hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Creditors, a security interest in all of such Grantor’s right,
title and interest in, to and under the Copyrights listed on Schedule I attached
hereto (collectively, the “Copyright Collateral”). This Agreement is not to be
construed as an assignment of any copyright or copyright application.

SECTION 3. Security Agreement and ABL/Term Intercreditor Agreement. The Grantor
hereby acknowledges and affirms that the rights and remedies of the
Administrative Agent with respect to the Copyright Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Security Agreement, the
terms of the Security Agreement shall govern. Notwithstanding anything herein to
the contrary, (i) the Liens and security interests granted to the Administrative
Agent for the benefit of the Secured Creditors pursuant to the Security
Agreement and (ii) the exercise of any right or remedy by the Administrative
Agent thereunder or the application of proceeds (including insurance proceeds
and condemnation proceeds) of any Collateral, are subject to the provisions of
the ABL/Term Intercreditor Agreement. In the event of any conflict between the
terms of the ABL/Term Intercreditor Agreement and the terms of this Agreement,
the terms of the ABL/Term Intercreditor Agreement shall govern.

SECTION 4. [Reserved].



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 6. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[    ], as Grantor

By

 

 

 

Name:

 

Title:

SunTrust Bank, as Administrative Agent

By:

 

 

Name:

Title:

By:

 

 

Name:

Title:

 

[Signature Page to Copyright Security Agreement]



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

Exhibit II to the

Security Agreement

ABL PATENT SECURITY AGREEMENT, dated as of [    ], 20[    ] (this “Agreement”),
among [    ] (the “Grantor”) and SunTrust Bank, as Administrative Agent (in such
capacity, the “Administrative Agent”).

Reference is made to (a) the Credit Agreement dated as of April 13, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among INSTALLED BUILDING PRODUCTS, INC., as Borrower, the
other parties from time to time party hereto and SUNTRUST BANK, as
Administrative Agent and (b) the Security Agreement dated of April 13, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) among the Borrower, the other Grantors from time to time
party thereto and the Administrative Agent. The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The Grantor is an Affiliate of the Borrower and is willing to
execute and deliver this Agreement in order to induce the Lenders to make
additional Loans and as consideration for Loans previously made. Accordingly,
the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.01(b) of the Security Agreement also
apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, the Grantor hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Creditors, a security interest in all of such Grantor’s right,
title and interest in, to the Patents listed on Schedule I attached hereto (the
“Patent Collateral”). This Agreement is not to be construed as an assignment of
any patent or patent application.

SECTION 3. Security Agreement and ABL/Term Intercreditor Agreement. The Grantor
hereby acknowledges and affirms that the rights and remedies of the
Administrative Agent with respect to the Patent Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Security Agreement, the
terms of the Security Agreement shall govern. Notwithstanding anything herein to
the contrary, (i) the Liens and security interests granted to the Administrative
Agent for the benefit of the Secured Creditors pursuant to the Security
Agreement and (ii) the exercise of any right or remedy by the Administrative
Agent thereunder or the application of proceeds (including insurance proceeds
and condemnation proceeds) of any Collateral, are subject to the provisions of
the ABL/Term Intercreditor Agreement. In the event of any conflict between the
terms of the ABL/Term Intercreditor Agreement and the terms of this Agreement,
the terms of the ABL/Term Intercreditor Agreement shall govern.

SECTION 4. [Reserved].



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 6. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[_], as Grantor By                                    
                                                                 Name:   Title:
SunTrust Bank, as Administrative Agent By:                                   
                                                               Name: Title:
By:                                                                             
                     Name: Title:

 

[Signature Page to Patent Security Agreement]



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

Exhibit III to the

Security Agreement

ABL TRADEMARK SECURITY AGREEMENT, dated as of [_], 20[_] (this “Agreement”),
among [_] (the “Grantor”) and SunTrust Bank, as Administrative Agent (in such
capacity, the “Administrative Agent”).

Reference is made to (a) the Credit Agreement dated as of April 13, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among INSTALLED BUILDING PRODUCTS, INC. as Borrower, the
other parties from time to time party hereto and SUNTRUST BANK, as
Administrative Agent and (b) the Security Agreement dated of April 13, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) among the Borrower, the other Grantors from time to time
party thereto and the Administrative Agent. The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The Grantor is an Affiliate of the Borrower and is willing to
execute and deliver this Agreement in order to induce the Lenders to make
additional Loans and as consideration for Loans previously made. Accordingly,
the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Section 1.01(b) of the Security Agreement also
apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, the Grantor hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Creditors, a security interest (the “Security Interest”) in all
of such Grantor’s right, title and interest in, to and under the Trademarks
listed on Schedule I attached hereto (the “Trademark Collateral”). This
Agreement is not to be construed as an assignment of any trademark or trademark
application. Notwithstanding anything herein to the contrary, the Trademark
Collateral shall not include, and in no event shall the Security Interest attach
to, any intent-to-use trademark applications filed in the United States Patent
and Trademark Office, pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.
Section 1051, prior to the accepted filing of a “Statement of Use” and issuance
of a “Certificate of Registration” pursuant to Section 1(d) of the Lanham Act or
an accepted filing of an “Amendment to Allege Use” whereby such intent-to-use
trademark application is converted to a “use in commerce” application pursuant
to Section 1(c) of the Lanham Act.

SECTION 3. [Reserved].

SECTION 4. Security Agreement and ABL/Term Intercreditor Agreement. The Grantor
hereby acknowledges and affirms that the rights and remedies of the
Administrative Agent with respect to the Trademark Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Security Agreement, the
terms of the Security Agreement shall govern. Notwithstanding



--------------------------------------------------------------------------------

anything herein to the contrary, (i) the Liens and security interests granted to
the Administrative Agent for the benefit of the Secured Creditors pursuant to
the Security Agreement and (ii) the exercise of any right or remedy by the
Administrative Agent thereunder or the application of proceeds (including
insurance proceeds and condemnation proceeds) of any Collateral, are subject to
the provisions of the ABL/Term Intercreditor Agreement. In the event of any
conflict between the terms of the ABL/Term Intercreditor Agreement and the terms
of this Agreement, the terms of the ABL/Term Intercreditor Agreement shall
govern.

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 6. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[_], as Grantor By:  

 

  Name:   Title: SunTrust Bank, as Administrative Agent By:  

 

Name: Title: By:  

 

Name: Title:

[Signature Page to Trademark Security Agreement]



--------------------------------------------------------------------------------

Schedule I